Case 4:19-cv-03912 Document1 Filed on 10/09/19 in TXSD Page 1 of 9

Uniteg Stat aippe
es CA
Southern rien of pendix “

 

UNITED STATES DISTRICT COURT ocr 09 2019
SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clerk
DIVISION rer OF Court

LMichack. 11, Forasef §
§

versus § CIVIL ACTION NO.
. . §
Cy AS 16 §
§
§

 

EMPLOYMENT DISCRIMINATION COMPLAINT
1. This action is brought under Title VII of the Civil Rights Act of 1964 for employment
discrimination. Jurisdiction is conferred by Title 42 United States Code, Section § 2000e-5.
2. The Plaintiff is: i _f |

Address: 4AS 25 Mbinglon Cow tte lane

County of Residence Fock Bead County ,TX

3. The defendant is: ! - 6uL,
Address: doo Baghy SE. Kn. Pot
Hous tan SA-X 7 7 O22
O Check here if there are additional defendants. List them on a separate sheet of paper with
their complete addresses.
4. The plaintiff has attached to this complaint a copy of the charges filed on q -~-ZO-Z20/8

with the Equal Opportunity Commission.

 

5. On the dateof_ 7- Z20~ Zo] FG , the plaintiff received a Notice of Right to Sue

letter issued by the Equal Employment Opportunity Commission; a copy is attached.
Case 4:19-cv-03912 Document1 Filed on 10/09/19 in TXSD Page 2 of 9

6.

Because of the plaintiff's:

(a) x1 race

(b) O color

(c) O sex

(d) O religion

(e) national orgin,

the defendant has:

(a) C failed to employ the plaintiff

(b) O terminated the plaintiff’s employment

(c) x failed to promote the plaintiff
kK)

other: fd to veSslve thu going Lint ben) Lf

ds G

by Pve Nge'ten NM bible Love apd boll x Wethes .

When and how the defendant has discriminated against the plaintiff:

On Noy. 2, Zale MihLl:- haus Lishet tl of fey La

Jun Zole £ £ Gi OSs 439 td

(d)

 

 

tor and T das the Mat YyNCrd Gandy date and Aha T bled

ae

8.

VEVGQ@NCLY ZL HAS Fefal/arca AEN in oe
The plaintiff requests that the defendant be ordered:

(a2) BW to stop discriminating against the plaintiff
(b) Cl to employ the plaintiff
(c) O to re-employ the plaintiff

(d) p= to promote the plaintiff
Case 4:19-cv-03912 Document1 Filed on 10/09/19 in TXSD Page 3 of 9

() to Envestepate Lharsipghil) the Unlpiraad Uajy sh
vob fashgn fat at Gun ts Due Never 4S #-

Mbp tee Merager why th Shr mad. and that;
FAlss fi'rd Shatepunts ;7 4 APOIO an ad Sher iecd:
(f) KX the Court grant other relief, including injunctions, damages, costs and

1. fowaet

(Signature of Plaintiff)

 

attorney’s fees.

Address: 45 3S Wlhbing tan Grove Larie
Katy, Tx 77444
Telephon: ZB/-~ 8B 44- 4oG@o6
 

EEOC Fom 161 (#8 se 4:19-cv-039> EQUAL AMPLGYMENT DRRORTUNIMOCOMMISSIOND age 4 of 9
DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Michael M. Porasef From: Houston District Office
d 4535 Wellington Grove Lane Mickey Leland Building
Katy, TX 77494 1919 Smith Street, 7th Floor

Houston, TX 77002

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.

Shirley Almaguer,
460-2018-05464 Investigator (713) 651-4907

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

KR UOOU

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

   

30,20/9

 

   

Enclosures(s) C/ ¢ ] (Date Mailed)

District Director
cc:

Donald Fleming TWX-Civil Rights Division
Section Chief Lowell Keig, Executive Director
CITY OF HOUSTON LABOR EMPLOYMENT & CIVIL 101 East 15‘ Street, Room T 144
RIGHTS Austin, TX 78778

900 Bagby St. 3rd Floor
Houston, TX 77002
 

Fomaét ai, CASE 4:19-cv-03912 Document1 Filed on 10/09/19 in TXSD Page 5 of 9

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
if you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VIl of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS

in order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VIl, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE~  -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
 

Case 4:19-cv-03912 Document1 Filed on 10/09/19 in TXSD Page 6 of 9

Charge No.: 460-2018-05464

Michael Porasef vs. City of Houston

| wish to amend my complaint to include: ongoing retaliation, | have filed numerous complaints of ongoing
harassment by Duc Nguyen and my management team Michelle Love and Mr. Weeks. On or about April
23, 2019, Respondent returned me to my current job under the same management who | complained
discriminated and continue to retaliate against me; my subordinates were cut from three to one and has
given unreasonable task with an unreasonable expected completion date being short-handed and without
any resources or support which has created a hostile work environment for me. On March 13, 2019, |
applied, am qualified for the Division Manager Chief HA LAN — 20976 and to date have not received the

status,

| believe because of my ongoing complaints of unlawful discrimination in the workplace Respondent has
continued to retaliate against me and fail to consider me for current promotional opportunities in
violation under Title VI of the Civil Rights Act of 1964, as amended.

Eneacd

 

b 11914 aa

DATE Michael Porasef

 
Case 4:19-cv-03912 Document1 Filed on 10/09/19 in TXSD Page 7 of 9

EEOC Form § (11109)

 

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form [s affected by the Privacy Act of 1974, See enclosed Privacy Act [| FEPA
Statement and other Information before completing this form.
[x] EEoc 460-2018-05464
Texas Workforce Commission Civil Rights Division and EEOC
State or focal Agency, if any ~
Name (indicate Mr., Ms., Mrs.) Home Phone (inci. Area Code} Date of Sirth
Mr. Michael M. Porasef (281) 844-4060 1955
Street Address Clty, State and ZIP Code
4535 Wellington Grove Lane, Katy, TX 77494

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

 

 

 

 

 

Name No Empioyees, Members Phone No (include Area Code)

CITY OF HOUSTON 500 or More (832) 393-6012

Street Address . City, State and ZIP Code

611 Walker, Houston, TX 77002

Name No. Empioyees, Members Phone No. (include Area Code}

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es}.) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

RACE [| COLOR (-] SEX [] RELIGION [x] NATIONAL ORIGIN 07-25-2018 09-17-2018

RETALIATION [| AGE [] DISABILITY [| GENETIC INFORMATION
[| OTHER (Specify) [x] CONTINUING ACTION

 

 

THE PARTICULARS ARE {if additional paper is needed, attach extra sheel(s)):
On July 25, 2018, | received a falsified positive corrective action from my manager (Duc Nguyen).
This disciplinary action was later rescinded by the ECRP Committee’s recommendation.

Around July 26, 2018, Respondent became aware of my compiaint I filed concerning the ongoing
harassment and retaliatory discrimination by the management team (Michelle Love, Hollis Weeks,
and Duc Nguyen).

Shortly after Respondent became aware of my complaint, | suffered a tangible harm when ! was
transferred to another work location on July 30, 2018. Further, on September 17, 2018, my assigned
facilities increased from 2 to 38 locations for working duties. Management is also aware that my staff
was previously reduced and | am short staffed to handle this mass project. | believe | have been

setup for failure based on my complaint about discrimination.

 

 

| want this charge filed with both the EEOC and the State or focal Agency, if any. 1 NOTARY ~ When necessary for State and Lacaf Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in ihe processing of my charge In accordance with their

 

procedures, | swear or affirm that | have read the above charge and that it is true to

 

 

| dectara under penalty of perjury that the above is true spd correct. the best of my knowledge, infarmation and belief.

SIGNATURE OF COMPLAINANT
x Gif SUBSCRIBED AND SWORN TO BEFORE ME THIS OATE
Sep 20, 2018 ’ (month, day, year}

Date Charging Party Signatule

 

 

 
Case 4:19-cv-03912 Document1 Filed on 10/09/19 in TXSD Page 8 of 9

 

 

 

 

 

 

EEOC Form 5 (1/09)
CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form Is atfected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA
Statement and other information before completing this form,
[x] ee0c 460-2018-05464
Texas Workforce Commission Civil Rights Division and EEOC

 

Stale or local Agency, if any

{ believe that ! continue to be retaliated against for engaging in a protected activity and discriminated
against because of my Race (White) and National Origin (Iranian), in violation of Title VII of the Civil
Rights Act of 1964, as amended.

 

 

 

 

| want this charge filed with both tha EEQC and tha State or local Agency, if any. | NOTARY ~ When necessery for State and Local Agency Requirements

will advise the agencies if | change my address or phone number and | will

 

cooperate fully with them in the processing of my charge in accordance with their

 

procedures. | swear or affirm that 1 have read the above charge and that it is true to
t declare under penalty of perjury that the above is true and correct. the best of my knawledge, information and belief.
SIGNATURE OF COMPLAINANT

Lec ff SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
Sep 20, 2018 PA. (month, day, year)
ont

v
Date Charging Party Signature

 

 

 
 

Case 4:19-cv-03912 Document1 Filed on 10/09/19 in TXSD Page 9 of 9

CP Enciosure with EEOC Form § (11/09)

Privacy Act STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

1. Form NuMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).
2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4. Routine Uses. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5. WHETHER DISCLOSURE iS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title VII, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge. Under Section 704(a) of Title Vil, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has simitar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.
